DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/172,562.  Claims 1-11 are currently pending in this application.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/10/2021 has been considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious an automatic parking control device including an electronic control unit configured, in the driving force change cancellation control, to, when the brake response delay time is longer than an engine response delay time being a response delay time of the actual idle speed with respect to the change in the target idle speed, execute a rotational speed control delay process to delay the change in the target idle speed, by a rotational speed control delay time, from a time point at which the idle speed change request is issued, the rotational speed control delay time being longer than or equal to a difference obtained by subtracting the engine response delay time from the brake response delay time, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious an automatic parking control device wherein the rotation prediction process includes at least one of a predicted rotational speed delay process, a rate limiting process, and a first-order delay process to calculate a waveform of the predicted idle speed change portion based on a waveform of the target idle speed, the predicted rotational speed delay process delays a change start time point of the waveform of the predicted idle speed change portion so as to be delayed from a change start time point of the waveform of the target idle speed by a predicted rotational speed delay time corresponding to a difference obtained by subtracting the brake response delay time from an engine response delay time being a response delay time of the actual idle speed with respect to the change in the target idle speed, the rate limiting process delays a slope of the waveform of the predicted idle speed change portion so as to be equal to or smaller than a maximum slope of the change in the actual idle speed that can be generated by the internal combustion engine, and the first-order delay process is applied to a waveform of the target idle speed without any of the predicted rotational speed delay process and the rate limiting process, or a waveform of the predicted idle speed change portion after at least one of the predicted rotational speed delay process and the rate limiting process, in combination with the other elements required by independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
SADAKIYO et al. (US 11,180,136) discloses an autonomous parking apparatus (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control related to a response delay time.
BALES et al. (US 2018/0072284 A1) discloses a vehicle parking assist system which estimates a vehicle state and adjusts an idle speed (see ABSTRACT and paragraph [0019]).  However, the reference fails to disclose the above limitations that deal with specific control related to a response delay time.
TANI et al. (US 2002/0103055 A1) discloses an engine control apparatus (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control related to a response delay time.
FRASER et al. (US 5,666,917) discloses an idle speed control system (see ABSTRACT).  However, the reference fails to disclose the above limitations that deal with specific control related to a response delay time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655